Case 1:19-cv-22431-JLK Document 58 Entered on FLSD Docket 05/03/2021 Page 1 of 10




                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                            MIAMI DIVISION

  LINDA J. EISENMAN, individually and as
  Personal Representative of the ESTATE OF
  JEFFREY SCOTT EISENMAN, JULIE
  EISENMAN and RYAN EISENMAN,

          Plaintiffs,
                                                                    CASE NO. 1:19-cv-22431-JLK
                                                                    Senior Judge James Lawrence King
  v.

  CARNIVAL CORPORATION d/b/a
  CARNIVAL CRUISE LINES,

          Defendant.

              DEFENDANT'S MOTION FOR PARTIAL SUMMARY JUDGMENT

          Defendant, Carnival Corporation d/b/a Carnival Cruise Line ("Carnival") moves for partial

  summary judgment on Plaintiffs' Counts V, VI, and VII for Intentional Infliction of Emotional

  Distress, and states:

                                                       Introduction

          This dispute arises from a December 2018, Caribbean pleasure cruise onboard the Carnival

  Sunshine. While the ship was docked in Grand Turk in the Turks and Caicos, Decedent suffered a

  heart attack. Decedent was provided medical treatment in the ship's medical center. The shipboard

  physicians determined that Decedent would ultimately need either a stent or a bypass surgery—

  procedures that cannot be undertaken in the ship's medical center. The shipboard physicians

  attempted to disembark Decedent in Grand Turk, but the local hospital was not equipped to treat a

  patient in Decedent's condition suffering from a heart attack. Another hospital in the island chain

  could not accommodate Decedent either. On the ship, Decedent was given thrombolytic drugs to

  keep his coronary artery open. After the hospitals in the Turks and Caicos refused to accept



       FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:19-cv-22431-JLK Document 58 Entered on FLSD Docket 05/03/2021 Page 2 of 10

                                                                                      CASE NO. 1:19-cv-22431-JLK



  Decedent, the shipboard physicians considered whether to air evacuate Decedent to Miami or

  whether to continue the voyage to Puerto Rico for Decedent to receive appropriate treatment. The

  shipboard physicians did not believe that an air ambulance would arrive in time for Decedent to

  be treated so they, in conjunction with Linda Eisenman, decided to continue sailing to Puerto Rico

  for treatment. Decedent unfortunately passed away during the voyage.

          Plaintiffs have brought this medical negligence action against Carnival under the Death on

  the High Seas Act. In addition, Plaintiffs in Counts V, VI, and VII have brought individual claims

  for intentional infliction of emotional distress. As fully outlined below, Carnival is entitled to

  summary judgment on Plaintiff's intentional infliction of emotional distress claims in Counts V,

  VI, and VII. While this Court previously denied Carnival's motion to dismiss on these claims, the

  Court now has the benefit of a better-developed record. Plaintiffs alleged that Carnival refused to

  assist them in evacuating Decedent from the vessel, and simply kept him onboard for no reason at

  all after essentially promising to air evacuate Decedent. This did not occur. Decedent had the

  misfortune of suffering a heart attack in an island chain that did not have the capability to treat

  him. The shipboard medical staff was forced to decide between sailing on to Puerto Rico or air

  evacuating Decedent. In consultation with Linda Eisenman, the shipboard physicians believed that

  progressing to Puerto Rico was Decedent's best chance for survival. The parties sharply dispute

  whether those decisions were negligent. But even taking the facts in the light most favorable to

  Plaintiffs, Carnival's actions were not extreme and outrageous as a matter of law that would support

  the intentional tort of intentional infliction of emotional distress. Carnival is entitled to summary

  judgment on Plaintiff's intentional tort claims.




                                                             -2-
       FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:19-cv-22431-JLK Document 58 Entered on FLSD Docket 05/03/2021 Page 3 of 10

                                                                                      CASE NO. 1:19-cv-22431-JLK



                                                Memorandum of Law

          Summary judgment “shall be rendered forthwith if the pleadings, depositions, answers to

  interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

  genuine issue as to any material fact and that the moving party is entitled to judgment as a matter

  of law.” See FED. R. CIV. P. 56(c). The party opposing summary judgment may not rely upon the

  pleadings or mere denials of the allegations contained in a motion for summary judgment, but

  rather must adduce some evidence showing that material facts are in issue. Celotex Corp. v.

  Catrett, 277 U.S. 317, 324 (1986). Summary judgment is appropriate where the nonmovant "fails

  to make a showing sufficient to establish the existence of an element essential to that party's case,

  and on which that party will bear the burden of proof at trial." Id. at 322. That there are “some

  alleged factual disputes between the parties will not defeat an otherwise properly supported motion

  for summary judgment; the requirement is that there be no genuine issue of material fact.” See

  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986) (emphasis in original). A dispute of

  material fact is genuine if "a reasonable jury could return a verdict for the nonmoving party." Id.

  at 248. "Where the record taken as a whole could not lead a rational trier of fact to find for the

  nonmoving party, there is no genuine issue for trial." Matsushita Elec. Indus. Co., Ltd. v. Zenith

  Radio Corp., 475 U.S. 574, 587 (1986).

  1.      Carnival is entitled to summary judgment on Plaintiffs' intentional infliction of
          emotional distress claims because its conduct was not extreme and outrageous as a
          matter of law.

          General maritime law governs cases, like this one, alleging torts committed on navigable

  waters. Keefe v. Bahama Cruise Line, Inc., 867 F.2d 1318, 1320 (11th Cir. 1989). "Drawn from

  state and federal sources, the general maritime law is an amalgam of traditional common law rules,

  modifications of those rules, and newly created rules." East River S.S. Corp. v. Transamerica



                                                             -3-
       FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:19-cv-22431-JLK Document 58 Entered on FLSD Docket 05/03/2021 Page 4 of 10

                                                                                       CASE NO. 1:19-cv-22431-JLK



  Delaval, Inc., 476 U.S. 858, 864 (1986). "Courts sitting in admiralty typically took to the standard

  set out in the Restatement (Second) of Torts §46 (1965) as well as state law to evaluate claims for

  intentional infliction of emotional distress[.]" Brown v. Royal Caribbean Cruises, Ltd., 2017 WL

  3773709, *2 (S.D. Fla. Mar. 17, 2017). Section 46 states that "one who by extreme and outrageous

  conduct intentionally or recklessly causes severe emotional distress to another is subject to liability

  for such emotional distress, and if bodily harm to the other results from it, for such bodily harm."

  Id.

           To prove intentional infliction of emotional distress the plaintiff must prove: "(1) deliberate

  or reckless infliction of mental suffering; (2) by outrageous conduct; (3) which conduct must have

  caused the suffering; and (4) the suffering must have been severe." Metro. Life Ins. Co. v.

  McCarson, 467 So. 2d 277, 278 (Fla. 1985). "Outrageousness is the threshold test for recovery."

  Williams v. City of Mineola, 575 So. 2d 683, 690 (Fla. Dist. Ct. App. 1991). Outrageous conduct

  is that which "goes beyond all possible bounds of decency and is regarded as atrocious and utterly

  intolerable in a civilized community." Rubio v. Lopez, 445 F. App'x 170, 175 (11th Cir. 2011).

            "The issue of whether the Defendant's activities rise to the level of being extreme and

  outrageous so as to permit a claim for intentional infliction of emotional distress is a legal question

  in the first instance for the court to decide as a matter of law." Rivera v. Am. Mem. Centers, Inc.,

  2006 WL 8432009, *3 (S.D. Fla. Oct. 27, 2006) (citing Baker v. Fla. Nat'l Bank, 559 So. 2d 284,

  287 (Fla. Dist. Ct. App. 1990)). "This is an objective determination; the subjective response of the

  person suffering emotional distress does not control." Blair v. NCL (Bahamas) Ltd., 212 F. Supp.

  3d 1264, 1270 (S.D. Fla. Sept. 29, 2016). "While there is no exhaustive or concrete list of what

  constitutes outrageous conduct, Florida common law has evolved an extremely high standard."

  Garcia v. Carnival Corp., 838 F. Supp. 2d 1334, 1339 (S.D. Fla. 2012) (quoting Merrick v.



                                                              -4-
        FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:19-cv-22431-JLK Document 58 Entered on FLSD Docket 05/03/2021 Page 5 of 10

                                                                                      CASE NO. 1:19-cv-22431-JLK



  Radisson Hotels Int'l, Inc., 2007 WL 1576361, *4 (M.D. Fla. May 30, 2007)). The tort is "sparingly

  recognized[.]" Vamper v. United Parcel Serv., Inc., 14 F. Supp. 2d 1301, 1306 (S.D. Fla. 1998).

  "Florida courts have repeatedly found a wide spectrum of behavior insufficiently 'outrageous.'"

  Brown, 2017 WL 3773709 at *3 (surveying case law).

          A cruise passenger tort claim from outside this jurisdiction is almost directly on point. In

  Casorio v. Princess Cruise Lines, Ltd., 2015 WL 4594169 (C.D. Cal. July 30, 2015), a cruise

  passenger tripped and fell, striking his head while in a port-of-call at St. Maarten. Upon returning

  to the ship, the shipboard medical staff informed the cruise passenger that he should go to a hospital

  in St. Maarten for a CT scan. The cruise passenger was scared of being abandoned in port without

  assistance so he remained onboard against medical advice. Id. at *1. Hours later, the cruise

  passenger's condition worsened. He was taken to a local hospital by ambulance, where the scan

  revealed a large subdural hematoma. The island's hospital was not equipped for neurosurgery. At

  that point, the cruise line arranged for an air ambulance to take the cruise passenger to a Florida

  hospital. The air ambulance arrived approximately 14 hours later "but by the time he was admitted,

  his condition was too far gone and physical examination was consistent with brain death." Id.

          The cruise passenger's estate argued that the cruise line committed intentional infliction of

  emotional distress because it, among other things, failed to timely arrange for an air evacuation

  given the high probability that he suffered a brain injury that would require neurosurgery. Id. The

  court dismissed the claim for intentional infliction of emotional distress. In so holding, the court

  stated that:

          Defendant may have upset Plaintiff by sending her husband to the island's hospital,
          instead of calling for an air evacuation, but it was not extreme or outrageous to do
          that. The staff aboard the ship tried to be helpful, urging the Casorios to leave the
          ship and seek medical attention many hours before they agreed to do so. The fact




                                                             -5-
       FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:19-cv-22431-JLK Document 58 Entered on FLSD Docket 05/03/2021 Page 6 of 10

                                                                                      CASE NO. 1:19-cv-22431-JLK



          that they may have been able to do something more to save Mr. Casorio does not
          make Defendant liable for intentionally inflicting emotional distress on Plaintiff.

          Id. at *5 (emphasis omitted).

          Kantrow v. Celebrity Cruises, Inc., 2020 WL 9065878 (S.D. Fla. Dec. 29, 2020), further

  counsels for dismissal of Plaintiffs' intentional infliction of emotional distress claims and

  demonstrates how truly reprehensible a defendant's actions must be to sustain this tort. Cruise

  passengers alleged that the cruise line "lied, concealed the truth, and/or misrepresented" a COVID-

  19 outbreak onboard one of its cruise ships at the beginning of the pandemic in March 2020. The

  cruise passengers alleged that the cruise line knew that certain passengers were exhibiting

  respiratory symptoms and seeking medical care, but did not enact any quarantine or physical

  distancing measures. Id. at *2. The ship was unable to dock for weeks. At least 45 passengers and

  crewmembers ultimately tested positive for COVID-19, and at least two people died. Id. The cruise

  passengers contended that the cruise line's behavior was extreme and outrageous to warrant

  intentional infliction of emotional distress. Even then, the court disagreed, and dismissed the

  claims. Id. In particular, "[w]hile the Plaintiffs' allegations describe truly objectionable behavior,

  the allegations simply do not rise to the level of outrageousness required by the applicable case

  law." Id.

          Garcia is instructive as well. There, a cruise passenger alleged she was grabbed, dragged,

  and confined to her cabin in handcuffs after having a disagreement with a bartender on the cruise

  ship. Garcia, 838 F. Supp. 2d at 1336. Among other torts, she alleged that the cruise line's conduct

  amounted to intentional infliction of emotional distress. The court dismissed the claim for

  intentional infliction of emotional distress for failure to demonstrate "outrageous" conduct. Id.

  While the passenger alleged an intentional tort—assault and battery—this was insufficient to




                                                             -6-
       FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:19-cv-22431-JLK Document 58 Entered on FLSD Docket 05/03/2021 Page 7 of 10

                                                                                      CASE NO. 1:19-cv-22431-JLK



  sustain a claim for intentional infliction of emotional distress. Id. Quoting from McCarson, the

  court reasoned that "[i]t has not been enough that the defendant has acted with an intent which is

  tortious or even criminal, or that he has intended to inflict emotional distress, or even has been

  characterized by 'malice,' or a degree of aggravation which would entitle the plaintiff to punitive

  damages for another tort." Id. (quoting McCarson, 467 So. 2d at 278).

          Returning here, Plaintiffs allege that Carnival:

  "falsely informed" them that Decedent "was to be taken off the vessel prior to debarkation for a 20
  hour voyage at sea towards Puerto Rico."

  "without a valid of plausible reason or explanation, Carnival changed its mind and refused to assist
  [Decedent]"

  They "begged, pleaded and implored Carnival personnel to assist"

  They "informed Carnival that his family had purchased special travel insurance in case of a medical
  emergency, that expense was not a concern, and that he wanted [Decedent] off the vessel while it
  was docked in Grand Turk so that he could be probably cared for."

  "Despite these reasonable pleas for basic assistance, and notwithstanding the extreme ease of
  removing [Decedent] from the vessel, Carnival misled" them, "refused to assist" them, "and the
  ship left the safety of the port of Grand Turk and headed to sea" with the Eisenmans "trapped
  onboard against their will."

  [ECF No. 1 ¶¶57, 63, 70].

          Plaintiffs' portrayal in the Complaint of Decedent's medical treatment onboard the Sunshine

  is contradicted by what actually occurred. The shipboard medical staff attempted to disembark

  Decedent in Grand Turk or another island in the Turks and Caicos, but were rebuffed by the local

  physicians as those facilities were ill-equipped to treat Decedent. The shipboard physicians did not

  believe that an air evacuation could be achieved in a timely-enough manner so they chose to

  proceed to Puerto Rico. The shipboard physicians discussed and considered an air evacuation, and

  had those conversations with Linda Eisenman. She was simply working under an "assumption"

  that Decedent would be evacuated by air to Miami. The Eisenmans were never confined on the


                                                             -7-
       FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:19-cv-22431-JLK Document 58 Entered on FLSD Docket 05/03/2021 Page 8 of 10

                                                                                      CASE NO. 1:19-cv-22431-JLK



  vessel. At bottom, Plaintiffs essentially contend that the shipboard medical staff was negligent and

  poorly communicated.

          This is not the same as extreme and outrageous, i.e., truly reprehensible, conduct that can

  sustain an intentional tort of intentional infliction of emotional distress. Plaintiff is simply

  criticizing the shipboard medical staff's decision-making for Decedent's medical treatment which

  is part-and-parcel with their medical negligence claims. Indeed, the shipboard medical staff's

  treatment of Decedent was not even directed at Plaintiffs at all. See Tello v. Royal Caribbean

  Cruises, Ltd., 939 F. Supp. 2d 1269, 1277 (S.D. Fla. Mar. 30, 2013). Nor have Plaintiffs taken any

  issue with Carnival's conduct following Decedent's death. Cases holding that there is a "particular

  solicitude for the emotional vulnerability of survivors regarding improper behavior toward the

  dead body of a loved one[ ]" do not counsel against summary judgment in this case. Markham v.

  Carnival Corp., 2012 WL 12866787, *3 (S.D. Fla. Dec. 3, 2012); see also Skokan v. Royal

  Caribbean Cruises, Ltd., 2018 WL 5044603 (S.D. Oct. 17, 2018). In sum, Plaintiffs have not

  proven intentional infliction of emotional distress. Carnival is entitled to summary judgment on

  these claims.

  2.      Plaintiffs' intentional tort claims are preempted by the Death on the High Seas Act.

          Out of an abundance of caution, Carnival reasserts its argument from the motion to dismiss

  that Plaintiffs' intentional infliction of emotional distress claims are preempted by the Death on the

  High Seas Act. See, e.g., Howard v. Crystal Cruises, Inc., 1992 A.M.C. 1645, 1654 (E.D. Cal.

  1992); Rux v. Republic of Sudan, 495 F. Supp. 2d 541 (E.D. Va. 2007); Ostrowiecki v. Versus

  Aggressor Fleet, Ltd., Nos. 07-6598, 07-6931, 2008 WL 3874609 (E.D. La. Aug. 15, 2008); but

  see Broberg v. Carnival Corp., 303 F. Supp. 3d 1313, 1319 (S.D. Fla. 2017); Coriam v. Magical

  Cruise Co., No. 6:14-cv-398-Orl-22DAB, 2014 WL 12690120, at *5 (M.D. Fla. Nov. 21, 2014).



                                                             -8-
       FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:19-cv-22431-JLK Document 58 Entered on FLSD Docket 05/03/2021 Page 9 of 10

                                                                                      CASE NO. 1:19-cv-22431-JLK



  Carnival appreciates that this Court already rejected this argument and that there is authority on

  both sides of this proposition. Despite this, Carnival submits that the better rule would be to

  preclude these claims as the Death on the High Seas Act only allows for recovery of pecuniary

  damages. Congress did not intend for maritime wrongful death plaintiffs to supplement their Death

  on the High Seas Act claims with personal, emotional distress claims to evade the Act's damage

  limitations.

                                                        Conclusion

          Carnival is entitled to summary judgment on Plaintiffs' intentional tort claims for

  intentional infliction of emotional distress. Carnival's conduct was not extreme or outrageous as a

  matter of law. Further, Plaintiffs' intentional tort claims are preempted by the Death on the High

  Seas Act. This Court should grant Carnival's Motion.




                                               (Signature on next page)




                                                             -9-
       FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:19-cv-22431-JLK Document 58 Entered on FLSD Docket 05/03/2021 Page 10 of 10

                                                                                     CASE NO. 1:19-cv-22431-JLK



                                                        Respectfully submitted,


                                                        /s/ Cameron W. Eubanks
                                                        Christopher E. Knight
                                                        Fla. Bar No. 607363
                                                        Email: cknight@fowler-white.com

                                                        George M. Koonce, III
                                                        Fla. Bar No. 519261
                                                        Email: gkoonce@fowler-white.com

                                                        Cameron W. Eubanks
                                                        Fla. Bar No. 85865
                                                        Email: ceubanks@fowler-white.com

                                                        FOWLER WHITE BURNETT, P.A.
                                                        Brickell Arch, Fourteenth Floor
                                                        1395 Brickell Avenue
                                                        Miami, Florida 33131
                                                        Telephone: (305) 789-9200
                                                        Facsimile: (305) 789-9201




                                                           - 10 -
      FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
